                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                                )
 NEDERLAND B.V., PHILIPS NORTH                          )
 AMERICA LLC, and PHILIPS INDIA LTD.,                   )
                                                        )
                Plaintiffs,                             )
                                                        )
    v.                                                  )          ORDER
                                                        )
 TEC HOLDINGS, INC., TRANSTATE                          )
 EQUIPMENT COMPANY, INC., and                           )
 ROBERT A. WHEELER,                                     )
                                                        )
                Defendants.                             )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 250) filed by Jeffrey P. MacHarg, concerning Richard A.

Graham, Jr. on January 17, 2020. Richard A. Graham, Jr. seeks to appear as counsel pro hac vice

for Plaintiffs Philips medical Systems Nederland B.V., Philips North America LLC, and Philips

India Ltd. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 250) is GRANTED. Richard A.

Graham, Jr. is hereby admitted pro hac vice to represent Plaintiffs.


                                        Signed: January 17, 2020
